DETAILED ACTION
Election/Restrictions
The restriction requirement as set forth in the Office action mailed on 5/15/2020 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 1-7 and 17-20 are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.






Examiner’s Amendment
The application has been amended as follows: 

1.  (Previously Presented)	A non-transitory program storage device having stored computer instructions that when executed cause one or more programmable control devices to:
receive a first input signal corresponding to an action other than a drag on any virtual keyboard, the first signal having at least two characters to provide an erroneous string having an incorrect character, the string ending with a last character wherein the incorrect character is any character in the erroneous string other than the last character; 
display the erroneous string; 
after the display of the erroneous string, receive a second input signal which corresponds to a first drag on a virtual keyboard along a straight linear path, and recognize that the first drag triggers entry into an error correction mode; 
locate a first incorrect character; 
determine a corrected input character according to an angle of the first linear drag, a slide direction of the first linear drag, and the layout and geometry of the virtual keyboard wherein the angle and slide direction of the linear drag gesture correspond to a spatial relationship on the keyboard between the location of a key for the first incorrect character and the location of a key for the corrected input character and wherein the starting point of the first linear drag relative to the key for the first incorrect character is not used in the determination of the corrected input character;

display the first corrected string; 
wherein the replacement of the first incorrect character and the display of the first corrected string occur without requiring any input from any source external to the device other than the first and the second input signals.

2. (Original) The non-transitory program storage device of claim 1, wherein the computer instructions when executed further cause the one or more programmable control devices to: 
display one or more corrected strings different than the first corrected string on a raised portion of the virtual keyboard; and 
in response to accepting input corresponding to one chosen corrected string from the one or more corrected strings on the raised portion, replace the first corrected string with the chosen corrected string to provide a second corrected string; and 
display the second corrected string instead of the first corrected string. 

3. (Original) The non-transitory program storage device of claim 1, wherein locating the first incorrect character comprises performing at least one of spell check, auto-correction, word frequency, and word prediction computer instructions. 
4. (Original) The non-transitory program storage device of claim 1, wherein there are multiple regions on the keyboard, wherein the first drag is performed wholly within one of the 

5. (Original) The non-transitory program storage device of claim 1, wherein the length of the first drag on the virtual keyboard is taken into account in locating the first incorrect character. 

6. (Cancelled) 

7. (Previously Presented) The non-transitory program storage device of claim 1, wherein receipt of a third input signal corresponding to a second linear drag on the virtual keyboard along a straight linear path having the same direction and the same angle as the first linear drag causes a character at a location in the erroneous string other than the location of the first incorrect character to be identified as a second incorrect character, and a second corrected string to be generated and displayed, replacing the first corrected string. 

8. (Previously Presented) A non-transitory program storage device having stored computer instructions that when executed cause one or more programmable control devices to: 
receive a first input signal on a keyboard, the first signal having at least one character, to provide an erroneous string having a first incorrect character; 
display the erroneous string; 

locate the first incorrect character; 
determine a corrected input character according to an angle of the linear drag gesture, a slide direction of the linear drag gesture, and the layout and geometry of the keyboard, wherein the angle and slide direction of the linear drag gesture correspond to a spatial relationship on the keyboard between the location of a key for the first incorrect character and the location of a key for the corrected input character; 
replace the first incorrect character in the erroneous string with the corrected input character to provide a corrected string; and
display the corrected string;
wherein the replacement and the display of the corrected string occur without requiring any input from any source external to the device other than the first and the second input signals.
 
9. (Original) The non-transitory program storage device of claim 8, wherein the keyboard is a virtual keyboard located on a touch sensitive device, and the drag gesture is a drag performed on the touch sensitive device. 




11. (Original) The non-transitory program storage device of claim 8, wherein the drag gesture is a drag performed on a touch sensitive device. 

12. (Original) The non-transitory program storage device of claim 8, wherein the drag gesture is performed in free space, without contact with any physical or virtual keyboard. 

13. (Previously Presented) The non-transitory program storage device of claim 8, wherein the keyboard is displayed on the screen of a pair of smart glasses. 

14. (Original) The non-transitory program storage device of claim 8, wherein the first signal has at least two characters, to provide an erroneous string having an incorrect character, the string ending with a last character wherein the incorrect character is any character in the erroneous string other than the last character. 

15. (Original) The non-transitory program storage device of claim 8, wherein locating the first incorrect character comprises performing at least one of spell check, auto-correction, word frequency, and word prediction computer instructions. 


17. (Previously Presented) A non-transitory program storage device having stored computer instructions that when executed cause one or more programmable control devices to: 
receive a first input signal on a keyboard, the first signal having at least one character, to provide an erroneous string having a first incorrect character; 
display the erroneous string; 
after the display of the erroneous string, receive a second input signal which corresponds to a drag gesture performed outside the keyboard, the second input signal triggering entry into an error correction mode; 
locate the first incorrect character; 
determine a corrected input according to an angle of the drag gesture, a slide direction of the drag gesture, and the layout and geometry of the keyboard; 
replace the first incorrect character in the erroneous string with the corrected input to provide a corrected string; and 
display the corrected string; 
wherein the replacement and the display of the corrected string occur without requiring any input from any source external to the device other than the first and the second input signals; and 

the replacement of the first incorrect character by the corrected input to be undone; a character at a location in the erroneous string other than the location of the first incorrect character to be identified as a second incorrect character; and 
the second incorrect character to be replaced by a second corrected input determined by the angle of the drag gesture, a slide direction of the drag gesture, and the layout and geometry of the keyboard, generating and displaying a second corrected string; 
replacing the corrected string. 

18. (Currently Amended) A non-transitory program storage device having stored computer instructions that when executed cause one or more programmable control devices to: 
receive a first input signal corresponding to an action other than a drag on any virtual keyboard, the first signal having at least two characters to provide an erroneous string having an incorrect character; 
display the erroneous string; 
after the display of the erroneous string, receive a second input signal which corresponds to a drag on a virtual keyboard along a straight linear path, the drag triggering entry into an error correction mode; 
having a corrected character based on a different character of the incorrect string and determined according to an angle of the linear drag on the virtual keyboard, a slide direction of the linear drag on the virtual keyboard, and the layout and geometry of the virtual keyboard wherein the angle and slide direction of the linear drag gesture correspond to a spatial relationship on the keyboard between the location of a key for a character of the incorrect string and the location of a key for the corrected character of the corrected string and wherein the starting point of the first linear drag relative to the key for the character of the incorrect string is not used in the determination of the corrected character; 
automatically replace the incorrect string with one of the corrected strings to provide a first corrected string; display the first corrected string instead of the incorrect string; display each of the generated corrected strings except for the first corrected string on a raised portion of the virtual keyboard; and 
in response to accepting input corresponding to a chosen corrected string from the displayed corrected strings on the raised portion, replace the first corrected string with the chosen corrected string, and display the chosen corrected string instead of the first corrected string. 

19. (Original) The non-transitory program storage device of claim 18, wherein the first displayed corrected string is generated by changing the last character of the erroneous string. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718.  The examiner can normally be reached on M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
7/31/2021